DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-15 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 15/768,655 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the reference application are directed to absorbent articles wherein the absorbent core has two longitudinally extending side regions and a longitudinally extending central region between said side regions, the central region and the side regions being spaced apart in the transversal direction by longitudinally extending channel regions, wherein the width of the central region in the transversal direction is 
The limitations of claim 1 of the instant application are found in claim 1 of the reference application.
The limitations of claim 2 of the instant application are found in claim 2 of the reference application.
The limitations of claim 3 of the instant application are found in claim 3 of the reference application.
The limitations of claim 4 of the instant application are found in claim 6 of the reference application.
The limitations of claim 5 of the instant application are found in claim 1 of the reference application.
The limitations of claim 6 of the instant application are found in claim 1 of the reference application.
The limitations of claim 7 of the instant application are found in claim 7 of the reference application.
The limitations of claim 8 of the instant application are found in claim 8 of the reference application.
The limitations of claim 10 of the instant application are found in claim 11 of the reference application.
The limitations of claim 11 of the instant application are found in claim 9 of the reference application.

The limitations of claim 13 of the instant application are found in claim 12  of the reference application.
The limitations of claim 14 of the instant application are found in claim 13 of the reference application.
The limitations of claim 15 of the instant application are found in claim 14 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed September 15, 2021 have been fully considered but they are not persuasive.
Applicant argues that the reference application does not recite or render obvious the presently claimed combination. The examiner disagrees.  Applicant argues that the claims of the co-pending application do not recite “wherein the channel regions are of less basis weight than the side regions”. In this case, both the reference application and the presently claimed combination require a ratio between the basis weight of the channel region and the side region to fall between 1:3 to 2:3 where the channel region would represent either 1 or 2 and the side region would represent 3. In either case, the basis weight of the channel region would be less than the basis weight of the side region.

While the claims of the co-pending application do not specifically recite that the channel regions and the side regions are substantially the same, the applicant is reminded that the specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim. See MPEP 804.
In this case, the reference application refers to the channel regions having a light basis weight area which is generally the same thickness as the side regions of the core and the central region (see [0018] of corresponding PGPUB US 2018/0311081 )  The reference application then goes on the name the basis weight between the channel region(s) and the remaining part of the core with the same ratio(s) as claimed in both the reference application and the instant application [0019-0021], thereby deeming the disclosed ratios as providing substantially the same thickness as claimed.
As such, the rejection is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935.  The examiner can normally be reached on Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781